Title: To George Washington from Henry Lee, Jr., 12 August 1786
From: Lee, Henry Jr.
To: Washington, George



dear Genl
New York 12h Aug. 1786

Since writing my last I have an opportunity of sending the small box given to me by Mr Gardoqui for you under care of Mr Wilson of Petersburgh by the stage, to be delivered to Mr C.

Lee. I prefer this conveyance to the one intended, & now enclose the letter which accompanyed the box. It is probable that the China will leave New York for Norfolk next week. I am most respectfully Yours

Henry Lee Junr

